DETAILED ACTION
 
I. Response to Amendment
1. 	Applicant’s amendment filed on June 7, 2022 (the “Amendment”) in response to the Notice of Non-Compliant Amendment under 37 CFR 1.173 mailed on April 14, 2022 does comply with the requirements of 37 CFR 1.173 applied to amendments in the present reissue application of the U.S. Patent No. 9,606,387 B2 (the ‘387 patent).  The Amendments to the specification and the claims, see pages 2-14 of the Amendment, have been entered.  The ‘387 patent’s original claims 3, 6, 7, 9, 10, 13, 16, 17, 19 and 20 are maintained, original claims 1, 2, 4, 5, 8, 11, 12, 14, 15 and 18 have been amended, and no new claim is added.  Thus, claims 1-20 are pending, and are considered in this Office action.  Of which, claims 1 and 11 are only two independent apparatus claims.
2. 	Applicant’s supplemental reissue declarations by the assignees filed on February 4, 2022, see form PTO/AIA /06, do comply with the requirements of 37 CFR 1.163(a) and 1.175.  The supplemental reissue declarations identifying at least one error pursuant to 35 U.S.C. 251 has been accepted and placed in the file record.  
3. 	Applicant’s arguments, see page 15 of the Amendment, with respect to the amendments to the claims and the rejection of claims 1-20 under 35 U.S.C. § 251 recited in the prior October 5, 2021 Non-Final Office action, have been fully considered and are persuasive.  The rejection of claims 1-20 have been withdrawn.

II. Allowable Subject Matter
1. 	Claims 1-20 are allowed.
2.  	The following is a statement of reasons for the indication of allowable subject matter:  
	The Examiner’s statement of reasons for allowance provided on pages 5-9 of Section VI item 3 of the prior October 5, 2021 Non-Final Office action is repeated below:
 	The invention is directed to a display device 600, id. Fig. 6, which includes a liquid crystal display module comprising a liquid crystal display panel 101, an adhesive frame 102, and a backboard 103, id. Fig. 5, for enabling good cooperation between the structural components, to thereby improve the stability and firmness of the liquid crystal display module, id. col. 3:23-62. Particularly, 
 	Regarding independent claims 1 and 11, which recites, inter alia, the uniquely distinct features of: a flexible circuit boards 104 disposed on a sides of the liquid crystal display panel, a folded edge 1031 disposed on a periphery of the backboard and configured to fix the adhesive frame, wherein, the adhesive frame 102 comprises carrying sections 1021 parallel to the liquid crystal display panel 101 and are configured to support the liquid crystal display panel, limiting sections 1022 located above the carrying sections and perpendicular to the liquid crystal display panel and are configured to limit the liquid crystal display panel to move in a plane parallel to the liquid crystal display panel, and connecting sections 1023 disposed below the carrying sections and corresponding to the limiting sections and are configured to cover an outside of the folded edge of the backboard, so that that adhesive frame and the backboard are fixed to each other; wherein notches 1027 are disposed on the limiting sections and corresponding to the flexible circuit boards so that the flexible circuit boards protrude and are bent toward the connecting sections, first depression sections 1024, and second depression sections 1032, see Figs. 1A-1D, 2A, 2B, and 5.
Whereas, the cited prior art references:
	(1) The Yu reference (U.S. Pub. No. 2011/0292320)
 	Yu teaches a liquid crystal display device, id. Fig. 1, comprising: a bottom cover 10, a reflective sheet 20, a light guide plate (LGP) 30, at least one optical sheets 40, fixing members 50, a liquid crystal display panel 60, and a top cover 70, id. Fig. 1.  Wherein, the bottom cover 10 is of a plate type made of a metal, and includes a first forming part 10a and second forming parts 10b formed by pressing the bottom cover 10 for forming uniformly flat planes having the same height, id. Figs. 2 and 3, and col. 4:11-25; folded edges (bent edge walls) 10c disposed at the edge of the bottom cover 10 and serve to prevent the LGP 30, the optical sheets 40, the reflective sheet 20 mounted on the bottom cover 10 being separated from the bottom cover 10 to the outside, and protrusions 10d disposed at portions of the front surface of the bottom cover 10 adjacent to the left and right edge walls 10c for being inserted into the recess s formed at the edges of the reflective sheet 20, the LGP 30, the optical sheets 40, id. Fig. 2, and col. 4:47-59; 
wherein, a fixing member 50 comprising a first, second, third, and fourth fixing members 51, 52, 53, and 54 formed with first and second parts, 51a and 51b, depressions 51c, and first connection holes 51d are disposed on the bottom cover 10 so that a printed circuit board 61 disposed under the display panel 60 is disposed so as to be extended to the outside of the bottom cover 10, and the bottom cover 10 is fixed to the top cover 70, id. Figs 4-15, and col. 5:36 to col. 6:35.   
 	However, Yu does not teach or suggest the combination of the above-identified claimed features as recited in the base claims 1 and 11.
 	(2) The Itakura reference (U.S. Pub. No. 2011/0242458) 
 	Itakura teaches a liquid crystal display device comprising: a liquid crystal display panel 10, an upper frame 12, a light guide plate (LGP) 16, a reflecting sheet 18, light emitting diodes 34, a lower frame 42, and a mold frame 14 for holding the liquid crystal display panel 10 between the upper frame 12 and the lower frame 42, id. Figs. 2 and 5.  Wherein, notches 29 and 37 (recesses portions) disposed on the first and second side surfaces 22 and 24 of the LGP 16 so as to avoid contact the first and second connecting circuits 28 and 36 connected to the light emitting diodes 26 and 34 mounted on the circuit substrates 30 and 38, respectively, id. Fig. 4.  
 	However, Itakura does not teach or suggest the combination of the above-identified claimed features.  Particularly, Itakura does not teach or suggest the adhesive frame as recited in base claims 1 and 11.
 	(3) The Wu reference (U.S. Pub. No. 2014/0168565)
 	Wu teaches a liquid crystal display device comprising: a front frame 100, a display panel 200, a backlight source 300 having a light guide plate 320, a light source 340 positioned on a light source seat 330, and a back frame having a frame body 310, id. Fig. 1.  Particularly, the frame body 310 comprises a framing 311, an accommodation space 312, and a groove 313 for placing the display panel 200 so that the display panel and the backlight source can be held by one back frame, id. Figs. 3 and 4, and ¶ [0039].  
 	However, Wu does not teach or suggest the combination of the above-identified claimed features as recited in base claims 1 and 11.
 	(4) The Kuromizu reference (U.S. Pub. No. 2013/0169890)
 	Kuromizu teaches a display device 1 comprising: a liquid crystal display panel 10, a front frame (a bezel) 11, circuit boards (source drivers or driver ICs) 17, flexible printed circuit boards (FPCBs) 18, a frame 21, and a back-light chassis 22; wherein, the back-light chassis 22 includes a second holding member 221, and the circuit boards (source drivers or driver ICs) 17 are mounted on the FPCBs 18 between the first holding member 111 and the second holding member 221 id. Fig. 2.  
 	However, Kuromizu does not teach or suggest the combination of the above-identified claimed features.  Particularly, Kuromizu does not teach or suggest the adhesive frame as recited in base claims 1 and 11.
 	(5) The Sakamoto reference (U.S. Pat. No. 9,459,501) 
 	Sakamoto teaches a liquid crystal display device, id. Fig. 1, comprising: a backlight 10, a housing 20, a liquid crystal display panel 30, a flexible wiring 40, printed circuit board (PCB) 50, a molded frame 60, id. Fig. 1.  Wherein, the mold frame 60 includes a support 61, which regulates the liquid crystal display panel 30 from moving forward, and another support 62 for supporting the PCB 50 and the frame 15 of the backlight 10, id. Fig. 2, col. 6: 35-45, and col. 6:58-64.
 	However, Sakamoto does not teach or suggest the combination of the above-identified claimed features as recited in base claims 1 and 11.
 	Accordingly, the closest prior art references of the record, Yu, Itakura, Wu, Kuromizu, and Sakamoto, each discloses conventional display device. However, the references, alone or in combination, fails to teach or suggest the above-identified limitations of the claimed inventions.
 	Regarding claims 2-10 and 12-20, each depends, directly or indirectly, from the base claim 1 or 11, and is patentable at least by virtue of its dependency.
	Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

III. Conclusion
1. 	Applicant is notified that any subsequent amendment to the specification, drawings and/or claims must comply with 37 CFR 1.173.  MPEP §1453.
2. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Henry Tran whose telephone number is (571) 272-7760.  The Examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/HENRY N TRAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        								










Conferees:
/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992